Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      24-FEB-2022
                                                      08:47 AM
                                                      Dkt. 4 ODDP



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              IN RE ERNEST HOLMES, JR., Petitioner.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Ernest Holmes, Jr.’s

petition for writ of mandamus, filed on February 14, 2022,

petitioner fails to demonstrate a clear and indisputable right to

relief from this court and has alternative means to seek relief.

See HRS § 846E-10 (setting forth the requirements for termination

of registration of sex offenders and other covered offenders) and

HRS § 560:5-106(2) (the family court has “exclusive jurisdiction

over guardianships and related proceedings concerning minors”).

Petitioner, therefore, is not entitled to the requested

extraordinary writ.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982

P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the

requested action).   Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.

          It is further ordered that the clerk of the appellate

court shall process the petition for writ of mandamus without

payment of the filing fee.

          DATED:   Honolulu, Hawai#i, February 24, 2022.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins




                                    2